

 
EXHIBIT 10.4
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
 
Execution Copy
 












______________________________________________________________________________








AMENDED AND RESTATED


CHAUTAUQUA JET SERVICE AGREEMENT


Between


US AIRWAYS, INC.


And


CHAUTAUQUA AIRLINES, INC.






______________________________________________________________________________


Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.


--------------------------------------------------------------------------------



TABLE OF CONTENTS
     
ARTICLE 1
COMPLIANCE WITH REGULATIONS
2
     
 
ARTICLE 2
 
AIR TRANSPORTATION SERVICES TO BE PROVIDED BY CHAUTAUQUA
 
3
SECTION 2.1
SCHEDULE REQUIREMENTS
3
SECTION 2.2
SCHEDULING PARAMETERS
3
SECTION 2.3
TECHNICAL OPERATIONS
3
SECTION 2.4
REGULATIONS
4
SECTION 2.5
OPERATING PROCEDURES
4
SECTION 2.6
AIRCRAFT REGISTRATION
4
SECTION 2.7
CHAUTAUQUA RESPONSIBILITIES
4
SECTION 2.8
SUBSTITUTE AIRCRAFT
5
SECTION 2.9
SPARE AIRCRAFT AND SPARE ENGINES
5
SECTION 2.10
JETS FOR JOBS
5
SECTION 2.11
IN-FLIGHT SALES
6
SECTION 2.12
PASS AGREEMENT
6
SECTION 2.13
PROCESSING CODE-SHARE PASSENGERS
6
     
ARTICLE 3
OPERATION UNDER THE “US AIRWAYS EXPRESS” NAME
6
SECTION 3.1
SERVICEMARKS
6
SECTION 3.2
SIGNAGE
6
     
ARTICLE 4
US AIRWAYS’ SUPPORT SERVICES AND FACILITIES
7
SECTION 4.1
FUEL
7
SECTION 4.2
RESERVATIONS
7
SECTION 4.3
STATION FACILITIES AND GROUND SUPPORT SERVICE
8
SECTION 4.4
CARGO, COMPANY MATERIALS (“COMAT”) AND MAIL HANDLING SERVICES
9
SECTION 4.5
TERMS OF TRANSPORTATION, SALES AND PROMOTION
9
     
ARTICLE 5
PURCHASE OF AVAILABLE SEAT MILES (“ASMA”)
10
SECTION 5.1
PRICING MODEL
10
SECTION 5.2
DIRECT COSTS AND PASS THROUGH COSTS
10
SECTION 5.3
INVOICING AND PAYMENTS
11
SECTION 5.4
PROFIT
12
SECTION 5.5
PAYMENTS
12
SECTION 5.6
TRUE-UP INVOICES
12
SECTION 5.7
AUDIT AND INSPECTION RIGHTS
12
     
ARTICLE 6
LIABILITY, INDEMNIFICATION AND INSURANCE
14
SECTION 6.1
CHAUTAUQUA IS AN INDEPENDENT CONTRACTOR
14
SECTION 6.2
LIABILITY AND INDEMNIFICATION
14
SECTION 6.3
INSURANCE COVERAGE
16
SECTION 6.4
CARGO LIABILITY INSURANCE
18
     
ARTICLE 7
TERM AND TERMINATION
18
SECTION 7.1
EFFECTIVE DATE AND TERM
18
SECTION 7.2
REGULATORY CHANGES
19
SECTION 7.3
TERMINATION FOR CAUSE BY US AIRWAYS
19
SECTION 7.4
OTHER TERMINATION RIGHTS
21
SECTION 75
TERMINATION BY CHAUTAUQUA
23
     
ARTICLE 8
PERFORMANCE ADJUSTMENTS
25
SECTION 8.1
[INTENTIONALLY OMITTED]
25
SECTION 8.2
PERFORMANCE PLAN METRICS
25
SECTION 8.3
PERFORMANCE PLAN PENALTIES AND INCENTIVES
25
SECTION 8.4
PERFORMANCE EXCEPTIONS
26
   
26
ARTICLE 9
SERVICE MARK LICENSE FOR SERVICES PROVIDED_PURSUANT TO THIS AGREEMENT
27
SECTION 9.1
GRANT OF LICENSE
27
SECTION 9.2
TERMS AND CONDITIONS GOVERNING TRADEMARK LICENSED
27
     
ARTICLE 10
FORCE MAJEURE
28
SECTION 10.1
FORCE MAJEURE
28
SECTION 10.2
RESUMPTION OF SERVICE
28
     
ARTICLE 11
NOTICES
29
     
ARTICLE 12
MISCELLANEOUS
29
SECTION 12.1
ENTIRE AGREEMENT/AMENDMENTS/COUNTERPARTS
29
SECTION 12.2
HEADINGS
30
SECTION 12.3
SEVERABILITY
30
SECTION 12.4
WAIVER
30
SECTION 12.5
ASSIGNMENTS
30
SECTION 12.6
GOVERNING LAW/JURY TRIAL WAIVER
31
SECTION 12.7
NO FRANCHISE
31
SECTION 12.8
ADDITIONAL US AIRWAYS RIGHTS
31
     
ARTICLE 13
CONFIDENTIALITY
31
SECTION 13.1
CONFIDENTIALITY OF AGREEMENT
31
SECTION 13.2
CONFIDENTIAL INFORMATION
32
SECTION 13.3
EXCLUSIONS FROM CONFIDENTIAL INFORMATION
33
SECTION 13.4
INFORMATION SHARED WITH US AIRWAYS GROUP, INC
33
SECTION 13.5
INFORMATION SHARED WITH WEXFORD AND REPUBLIC
33
SECTION 13,6
RETURN OF DOCUMENTS
33
SECTION 13.7
REMEDIES
34
     
ARTICLE 14
DISPUTE RESOLUTION
34
14.1          CERTAIN DISPUTES 34  14.2      DISPUTE RESOLUTION PROCEEDINGS 34  
   
EXHIBIT 2.2
SCHEDULE REQUIREMENTS
37
EXHIBIT 2.7
DIVISION OF RESPONSIBILITIES
39
EXHIBIT 5.1
PRICING MODEL
40
EXHIBIT 7.4
TERMINATION DATES FOR AIRCRAFT IN SERVICE
42




 
 


 
 
 




     





--------------------------------------------------------------------------------




AMENDED AND RESTATED
CHAUTAUQUA JET SERVICE AGREEMENT




This Amended and Restated Chautauqua Jet Service Agreement (this “Agreement”) is
made and entered as of this 26th day of April, 2005, by and between US Airways,
Inc. (herein referred to as “US Airways”), a Delaware corporation having its
principal place of business at 2345 Crystal Drive, Arlington, Virginia 22227,
and Chautauqua Airlines, Inc. (herein referred to as “Chautauqua”), an Indiana
corporation, having a principal place of business at 8909 Purdue Road, Suite
300, Indianapolis, Indiana 46268 (each of US Airways and Chautauqua, a “Party”
and collectively, the “Parties”).


WITNESSETH:


WHEREAS, US Airways holds a certificate of public convenience and necessity
issued by the Department of Transportation (“DOT”) authorizing US Airways to
engage in the interstate and overseas air transportation of persons, property
and mail between all points in the United States, its territories and
possessions;


WHEREAS, Chautauqua holds a certificate of public convenience and necessity
issued by the DOT authorizing Chautauqua to engage in the interstate air
transportation of persons, property and mail in the United States;


WHEREAS, US Airways owns various trademarks, trade dress, service marks and
logos, including, but not limited to, “US Airways,”“US Airways Express,” and
distinctive exterior color decor and patterns on its aircraft (each, a “US
Airways Servicemark” and collectively, the “US Airways Servicemarks”);


WHEREAS, Chautauqua and US Airways have entered into that certain Chautauqua Jet
Service Agreement, dated as of March 19, 1999, as amended by the First
Amendment, dated as of September 6, 2000, the Second Amendment, dated as of
December 20, 2000, the Third Amendment, dated as of July 11, 2001, and the
Fourth Amendment, dated as of December 18, 2002 (the “Original Jet Services
Agreement”) pursuant to which Chautauqua operates regional jets under the name
“US Airways Express” in the provision of its air transportation services as
provided in the Original Agreement and acquired a nonexclusive license for use
of one or more of US Airways’ Servicemarks for use in connection with
Chautauqua’s operation of such services;


WHEREAS, US Airways and Chautauqua desire to amend and restate the Original
Agreement, as amended to date, by executing and delivering this Agreement;


WHEREAS, on September 12, 2004, US Airways and certain of its affiliates filed
voluntary petitions for reorganization relief pursuant to Chapter 11 of the
Title 11 of the United States Code, 11 U.S.C. § 101 et seq., as amended
(Title 11, the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Eastern District of Virginia, Alexandria Division (the “Bankruptcy Court”) in
the matter entitled, In re US Airways, Inc., et al., Case No. 04-13819 (the
“Bankruptcy Proceedings”);



--------------------------------------------------------------------------------


WHEREAS, US Airways, US Airways Group, Inc. (“Group”), Wexford Capital LLC and
its affiliated entities (“Wexford”) and Republic Airways Holdings, Inc. and its
affiliated entities (“Republic,” and together with Wexford, the “Investor”) have
entered into that certain Investment Agreement, dated as of March 15, 2005 (as
such agreement may be amended from time to time, or any successor investment
agreement, the “Investment Agreement”), pursuant to which (i) US Airways has the
right, prior to the effective date of US Airways’ plan of reorganization (the
“Plan”) in the current Bankruptcy Proceedings (the “Case”), to sell to and
license back from the Investor certain slots (the “Slot Option”) and gates, (ii)
upon the occurrence of certain events, the Investor will purchase or assume the
leases of certain EMB-170 aircraft (the “Additional Aircraft”), (iii) the
Investor has agreed to invest, subject to satisfaction of certain conditions,
$125 million in connection with the Plan (the “Equity Commitment”), and (iv)
Republic may purchase additional EMB-170 and EMB-190 aircraft (the “Growth
Aircraft”), which together with the Additional Aircraft will be operated in US
Airways Express service pursuant to a separate jet service agreement (the
“EMB-170/EMB-190 Jet Service Agreement”), in each case subject to the terms and
conditions of the Investment Agreement and to such further documents as the
parties may execute relating to such transactions.


NOW THEREFORE, for and in consideration of the foregoing premises and the mutual
covenants and obligations hereinafter set forth, the Parties hereby agree as
follows:


ARTICLE 1 - COMPLIANCE WITH REGULATIONS


Each Party agrees that all services, including air transportation services,
performed by it, and any of its agents, pursuant to this Agreement or otherwise
shall be conducted in full compliance with any and all applicable laws,
statutes, orders, rules and regulations, whether now in effect or hereafter
promulgated, of all applicable governmental agencies or authorities (such laws,
statutes, orders, rules and regulations, “Regulations”), including, but not
limited to the Federal Aviation Administration (the “FAA”), the Transportation
Security Administration (the “TSA”) and the DOT (for purposes of this Agreement,
any applicable governmental agency or authority, whether domestic or foreign,
shall be referred to as a “Regulatory Authority”). Each Party shall be solely
and exclusively responsible for complying with all Regulations in connection
with the services to be provided by it hereunder, and the Parties agree that
neither Party shall have any obligation or responsibility, whether direct or
indirect, with respect to such compliance by the other Party, except that US
Airways shall be responsible for sharing the costs associated with such
compliance by Chautauqua as and only to the extent expressly provided herein,
and for fulfilling its responsibilities for emergency family assistance services
as defined in the Emergency Assistance Agreement, executed by US Airways and
Chautauqua in connection with the Original Jet Services Agreement.



--------------------------------------------------------------------------------


ARTICLE 2 - AIR TRANSPORTATION SERVICES TO BE PROVIDED BY CHAUTAUQUA


Section 2.1 - Schedule Requirements


At all times during the Term (as defined in Section 7.1 hereof), Chautauqua will
operate, in accordance with the terms and conditions hereof, US Airways Express
air transportation service between various U.S. domestic city-pairs and between
various U.S.-Canadian city-pairs selected in accordance with Section 2.2
(hereinafter referred to as the “Service”) using a maximum of [*] Embraer
ERJ-145 fifty (50) seat regional jet aircraft (“ERJ Aircraft”), or such other
aircraft as may be substituted thereto pursuant to the terms of Section 2.8
hereof, (all such aircraft providing the Service pursuant to the terms hereof,
including substitute aircraft used pursuant to Section 2.8, the “Aircraft”). The
ERJ Aircraft shall be configured with such mechanical configuration as has been
specified by US Airways, bearing the US Airways Express livery.


Section 2.2 - Scheduling Parameters


The city-pairs from which the Service is to be provided by Chautauqua pursuant
to this Agreement will be selected by US Airways, in its sole discretion,
subject to operational and safety requirements, minimum and maximum schedule
requirements, and the other parameters set forth in this Section 2.2 and Exhibit
2.2. US Airways may, on sixty (60) days advance written notice to Chautauqua,
designate changes in any or all of the following: city-pairs served, aircraft
routings or flight frequencies, provided that the new city-pairs, aircraft
routings, and flight frequencies shall continue to satisfy the parameters set
forth in this Section 2.2 and Exhibit 2.2. In establishing schedules, US Airways
agrees to take into consideration Chautauqua’s operational requirements for
remain overnight (“RON”) maintenance and crew productivity and legality. The
Parties shall determine mutually acceptable locations for maintenance bases and
crew domiciles as provided in Exhibit 2.2. If Chautauqua and US Airways
subsequently agree to any change in the location of any maintenance base or crew
domicile, then the Parties shall also agree on appropriate compensation by US
Airways to Chautauqua for effecting such change, including the reimbursement by
US Airways of costs reasonably incurred by Chautauqua that are associated with
the establishment of a new maintenance base or crew domicile and the closing of
any existing maintenance base or crew domicile.


Section 2.3 - Technical Operations


During the Term, Chautauqua shall be solely responsible for the technical
operation of the Aircraft and the safe performance of the flights undertaken in
connection with the Service in accordance with all Regulations. Chautauqua shall
retain full authority, operational control and possession of the Aircraft to
enable it to perform its obligations under this Section 2.3. In particular,
Chautauqua or its agents or employees shall, for the purpose of the safe
performance of such flights, have absolute discretion in all matters concerning
the preparation of the Aircraft for flight, the flight, the load carried and its
distribution in so far as such matters affect the safety of the Aircraft, the
decision whether or not such flight shall be undertaken, and all other matters
relating to the technical operation of the Aircraft. Chautauqua shall be solely
responsible for, and US Airways shall have no liability, obligation or duty with
respect to, the flight dispatch and/or conduct of Chautauqua’s flights operated
pursuant to this Agreement or otherwise. For the purpose of this Section 2.3,
the term “flight dispatch” shall include, but shall not be limited to, all
planning of flight itineraries and flight paths, fueling, payload capabilities
and flight release.
_____
* Confidential



--------------------------------------------------------------------------------


Section 2.4 - Regulations


The operation of the Aircraft shall be carried out in accordance with all
Regulations and the standards and practices of Chautauqua approved by the
applicable Regulatory Authority thereunder. Chautauqua shall notify US Airways
in writing within two business days after receipt of any notice from any
Regulatory Authority that asserts any noncompliance by Chautauqua with any
Regulation, initiates an investigation of Chautauqua’s operations or otherwise
asserts any wrongdoing by Chautauqua. Chautauqua shall cooperate promptly and
fully with US Airways in responding to any request for information or data
concerning such non-compliance. For purposes of this Section 2.4, an asserted
noncompliance or other wrongdoing by Chautauqua shall be considered “material”
only if such noncompliance or other wrongdoing, if proven or admitted by
Chautauqua, could reasonably be expected to lead to the suspension or revocation
of Chautauqua’s operating certificate.


Section 2.5 - Operating Procedures


Chautauqua has previously delivered to US Airways and US Airways acknowledges
receipt of a copy of all relevant operating specifications, operational
regulations, manuals and calculations for all of the Aircraft. Chautauqua shall
also deliver to US Airways, within ten (10) days after the end of each month
during the Term, a report of the number of departures, Block Hours, flight
hours, passengers, Available Seat Miles and revenue passenger miles with respect
to the flights operated by the Aircraft during such month in the Service. US
Airways agrees to facilitate any changes to US Airways or US Airways Express
manuals, operating procedures, or tariffs that may be necessary to support the
Chautauqua operation.


Section 2.6 - Aircraft Registration


During the Term, Chautauqua shall ensure that the Aircraft remain properly
registered in the United States of America in accordance with all Regulations.


Section 2.7 - Chautauqua Responsibilities



--------------------------------------------------------------------------------


Chautauqua shall be responsible for providing, at its own cost, in connection
with the Service to be provided by Chautauqua under this Agreement, all services
and materials identified under the heading “To Chautauqua” in Exhibit 2.7
attached hereto and made a part hereof (collectively, the “Chautauqua
Services”).
 
Section 2.8 - Substitute Aircraft


In addition to the ERJ Aircraft specified in Section 2.1, Chautauqua may in its
discretion arrange for and utilize substitute ERJ aircraft or another type of
regional jet aircraft in US Airways Express or neutral livery to provide the
Service under this Agreement during those periods when any ERJ Aircraft may be
out of service due to unforeseen and irregular maintenance requirements,
provided that Chautauqua may only utilize regional jet aircraft other than ERJ
Aircraft to the extent that US Airways has permitted such use in advance in
writing. Chautauqua shall be paid for the use of such substitute aircraft in the
same manner that it is paid for the use of ERJ Aircraft in accordance with
Article 5 hereof. If a substitute aircraft shall be utilized for more than two
(2) consecutive days, Chautauqua and US Airways shall mutually agree upon the
route that shall be covered by the substitute aircraft. In addition, Direct
Costs (defined in Section 5.2) contained in the Pricing Model with respect to
any substitute aircraft shall be adjusted (upward or downward) in a manner
consistent with the principles used to reflect the differences between the costs
of such substitute aircraft and the costs of ERJ Aircraft for such
aircraft-specific items as pilot and flight attendant crew costs, maintenance,
aircraft ownership, insurance, and overheads; provided that the payment of
“Profit” pursuant to Section 5.4 shall not be adjusted in connection with any
such substitution.


Section 2.9 - Spare Aircraft and Spare Engines


(a) Chautauqua shall designate [*] of the ERJ Aircraft as “Spare Aircraft.” The
Spare Aircraft may be in neutral livery. For the purposes of calculating the
payment to Chautauqua as described in Article 5 of this Agreement, Spare
Aircraft shall not be included as Aircraft in Service, but US Airways shall pay
to Chautauqua certain associated Direct Costs as detailed in the Pricing Model,
such as insurance and aircraft ownership costs. For the purposes of calculating
the schedule requirements as described in Exhibit 2.2 to this Agreement, the
Spare Aircraft shall not be included.


(b) Chautauqua shall maintain, with respect to Aircraft flown in the Service, a
pool of spare engines in an amount equal to [*] of the total number of engines
attached to such Aircraft so flown in the Service (rounded up or down to the
nearest whole number). It being hereby agreed that Chautauqua shall maintain [*]
spare engines with respect to a fleet of [*] Aircraft flown in the Service.


Section 2.10 - Jets for Jobs


Chautauqua shall continue to comply with the applicable provisions of the “Jets
for Jobs” protocol as ratified by the US Airways Airline Pilots Association
(“ALPA”) in Letter of Agreement #91 to the US Airways - ALPA Collective
Bargaining Agreement, or as subsequently amended, with respect to the Services
to be provided under this Agreement. All additional, direct and reasonable costs
associated with such compliance (excluding normal pilot costs that would
otherwise be paid as Direct Costs in the absence of requirements associated with
“Jets for Jobs”) shall be treated as Pass Through Costs under Section 5.2
hereof.
_____
* Confidential
 

--------------------------------------------------------------------------------


Section 2.11 - In-flight Sales


US Airways will be responsible for the direct costs associated with sales of
liquor or other goods on flights included in the Service and shall be entitled
to all revenues generated from such in-flight sales.


Section 2.12 - Pass Agreement


The Parties will enter into a separate agreement, consistent with agreements
between US Airways and other US Airways Express Carriers, governing passes and
reduced rate travel privileges.


 
Section 2.13 - Processing Code-Share Passengers
 


Chautauqua shall use commercially reasonable efforts to facilitate the handling
of code-share passengers and the processing of alliance partner frequent flyer
miles pursuant to domestic and international code-share alliance relationships
entered into by US Airways.


ARTICLE 3 - OPERATION UNDER THE “US AIRWAYS EXPRESS” NAME


Section 3.1 - Servicemarks


Aircraft utilized by Chautauqua to provide Service pursuant to this Agreement
(other than Spare Aircraft or substitute aircraft utilized pursuant to Section
2.8) shall bear certain US Airways Servicemarks. The Parties acknowledge that as
of the Effective Date, all Aircraft in Service bear US Airways Servicemarks
consisting of the red, white, gray and blue aircraft exterior color décor and
pattern provided by US Airways and the name “US Airways Express”. At any time
during the Term, US Airways may, at its sole discretion, require Chautauqua to
use such new or different US Airways Servicemarks and exterior color decor and
patterns on the Aircraft as US Airways may identify to Chautauqua in writing,
and Chautauqua will implement such changes in accordance with a schedule
mutually agreed to by the Parties. Chautauqua shall only use interior color
schemes on the Aircraft (other than substitute aircraft utilized pursuant to
Section 2.8) that have been approved in advance in writing by US Airways.
Chautauqua shall not be required to implement changes in the exterior color
decor and pattern on the Aircraft more than once in any consecutive three-year
period. Any amounts actually expended by Chautauqua to repaint or to redecorate
the Aircraft or reconfigure or redecorate the interior of the Aircraft as a
result of changes required by US Airways, shall be reimbursed by US Airways.


Section 3.2 - Signage



--------------------------------------------------------------------------------


In addition to use of the US Airways Servicemarks, Chautauqua shall use and
display signs that satisfy applicable Regulations on the interior and exterior
of the Aircraft that identify Chautauqua as the operator of the Services being
provided pursuant to this Agreement. US Airways has previously approved the
design and placement on the Aircraft of all such signs that are currently
displayed. In the even that after the date hereof, Chautauqua seeks to change
any such signs, Chautauqua shall obtain US Airways’ prior written approval (not
to be unreasonably withheld or delayed) of the design and placement on the
Aircraft of such changed signs displayed pursuant to this Section 3.2.


The use of US Airways Servicemarks as set forth in this Article 3 shall be
subject to the terms and conditions of this Agreement, including Article 9.


ARTICLE 4 - US AIRWAYS’ SUPPORT SERVICES AND FACILITIES


US Airways shall provide, or at its option shall cause third parties to provide,
at US Airways’ cost and expense, all services and materials identified under the
heading “To US Airways, Inc.” in Exhibit 2.7 attached hereto and made a part
hereof, and all fuel, marketing, reservations, ground support services, station
facilities, and cargo and mail handling services, to the extent and in the
manner set forth in this Article 4 (collectively, the “US Airways Services”). US
Airways shall provide the US Airways Services with respect to the Chautauqua
Services provided pursuant to and in accordance with the terms of this
Agreement.


Section 4.1 - Fuel


US Airways, at its sole option, may either (1) reimburse Chautauqua for its
actual cost of fuel as a Pass Through Cost, as detailed in Exhibit 5.1 hereto;
or (2) provide fuel to Chautauqua for Services provided under this Agreement. To
the extent that US Airways provides fuel to Chautauqua, the cost of such fuel
shall be paid for by US Airways and shall not be considered a Pass Through Cost
to Chautauqua. For purposes of this Agreement the cost of fuel includes the cost
of all aircraft fuel and oil, plus fuel flow charges, into-plane fees, third
party administrative charges, and de-fueling charges, and all applicable taxes
on any of the foregoing.


Section 4.2 - Reservations


(a) All reservations shall be requested and confirmed for passengers traveling
on Aircraft operated by Chautauqua under this Agreement through US Airways’
reservations services. Reservations that connect to other flights operated by US
Airways or other air carriers (including other flights operated by Chautauqua),
including for travel that originates at locations other than those served
hereunder, shall be requested and confirmed through US Airways’ reservations
system in accordance with methods and procedures utilized by US Airways for its
passengers as may be in use from time to time. For passengers originating their
travel at points other than those served by Chautauqua under this Agreement,
either using US Airways’ reservations system or the reservations systems of
other airlines, connecting reservations to the Services of Chautauqua shall also
be made in accordance with methods and procedures utilized by US Airways for its
passengers. US Airways shall confirm the reservations of passengers traveling on
Aircraft operated by Chautauqua hereunder through the entire itinerary of their
scheduled trips. When contact information is supplied by the passengers making
such reservations, US Airways shall assume the responsibility of notifying
passengers of any changes in Chautauqua’s schedules or operations, provided that
Chautauqua has provided US Airways with sufficient advance notice of any such
changes.



--------------------------------------------------------------------------------


(b) As soon as reasonably practicable after Chautauqua learns of any flight
delay, cancellation or other schedule irregularity affecting its scheduled
services, Chautauqua shall notify US Airways’ operations control center of the
existence, cause and anticipated duration of such flight delay, cancellation or
other schedule irregularity in a manner prescribed by US Airways with as much
detail as can be reasonably provided. The Parties shall coordinate all schedule
changes as a result of any flight delay, cancellation or other schedule
irregularity affecting the Service, and US Airways shall perform all passenger
re-accommodations for passengers traveling on Aircraft operated by Chautauqua
hereunder in the same manner that US Airways would perform such services for its
own passengers.


(c) From time to time, and solely upon the request of Chautauqua or its flight
crews, US Airways may furnish Chautauqua’s flight crews with such U.S. weather
bureau information or data as may be available to US Airways; provided that, in
furnishing any such weather information or data to Chautauqua, neither US
Airways nor its employees or agents shall be responsible or liable for the
accuracy thereof or the accuracy of the transmission thereof.


Section 4.3 - Station Facilities and Ground Support Service


US Airways shall provide, or at its option cause third parties to provide, at US
Airways’ cost and expense, the following services at locations where Chautauqua
provides the Service:


(a)
  check-in and ticketing of passengers that are utilizing the Service [*]



(b)    use of US Airways’ passenger facilities [*]


(c)
  [*]



(d)
  [*]



(e)
  [*]



(f)
  [*] and



(g)
  [*] 

If US Airways is unable to provide (or cause third parties to provide) the
services listed in this Section 4.3 at US Airways’ own facilities, US Airways
may provide (or cause third parties to provide) such services at any other
facilities selected and deemed suitable by US Airways. Such alternative
facilities shall be identified with signage and directional marking to be
provided by US Airways to minimize passenger confusion and complaints and shall
provide reasonable working space for Chautauqua personnel.


If Chautauqua is required to make arrangements for alternative transportation,
meals, lodging, lost baggage delivery or other accommodations for passengers
utilizing the Service due to
schedule irregularities in Chautauqua’s operations, US Airways agrees to
reimburse Chautauqua for all direct and reasonable costs incurred by Chautauqua
in making such arrangements, provided that Chautauqua furnishes US Airways with
an invoice and adequate supporting documentation therefor.
_____
* Confidential



--------------------------------------------------------------------------------


Section 4.4 - Cargo, Company Materials (“CoMat”) and Mail Handling Services


(a) US Airways’ personnel, and/or at US Airways’ option third party providers,
shall process tickets and/or bills of lading and US Airways airway bills,
accepted for transportation, and US Airways personnel and/or third party
personnel shall load on Aircraft providing the Service, such cargo and U. S.
mail as properly tendered by the United States Postal Service (“USPS”) and by
cargo customers; provided that no Hazardous Materials may be accepted and
transported on Aircraft, except as permitted by Regulations. Chautauqua
acknowledges that, notwithstanding anything to the contrary contained herein,
(i) it shall obtain independent authority for the appropriate Regulatory
Authority to carry animals and (ii) it shall comply with such restrictions as US
Airways may impose on the carriage of animals in connection with the Service
provided that such restrictions apply to at least one other carrier operating
under a US Airways Servicemark pursuant to a jet services agreement (a “US
Airways Express Carrier”) and are not inconsistent with Regulations.


(b) US Airways shall process any Chautauqua CoMat that Chautauqua transports on
Aircraft that are providing the Service.


(c) Chautauqua personnel shall comply with all US Airways’ instructions and
procedures with respect to CoMat packages tendered to US Airways pursuant to
this Agreement.


Section 4.5 - Terms of Transportation, Sales and Promotion


(a) Chautauqua shall comply with US Airways’ customer service standards and with
US Airways’ Terms of Transportation, as modified or amended from time to time in
accordance with this Section 4.5(a), including procedures with respect to
schedule change and passenger re-accommodation procedures, when providing all
Services pursuant to this Agreement. Such Terms of Transportation shall at all
times be available for public inspection at Chautauqua’s corporate offices and
at each airport ticket counter and sales office maintained and operated by US
Airways in connection with the Services provided under this Agreement. US
Airways agrees that its customer service standards and Terms of Transportation,
as applicable to the Service from time to time, shall not be inconsistent with
standard industry practice for regional jet carriers, shall be consistent with
those prescribed for other US Airways Express Carriers, shall comply with all
Regulations, and shall be consistent with this Agreement.


(b) All tickets issued for air passenger transportation, and all bills of
lading, US Airways airway bills and invoices issued for U. S. mail and cargo
shipments that are provided on the Aircraft providing the Service shall bear the
“US Airways” airline designator code.
(c) US Airways shall be responsible [*].
_____
* Confidential
 

--------------------------------------------------------------------------------


(d) US Airways shall include the scheduled air services provided by Chautauqua
pursuant to Article 2 in its public timetables (including Chautauqua’s
connecting schedules on the same basis as it does its own), if published. All
references in US Airways’ public timetables to Chautauqua’s US Airways Express
services shall also contain notations indicating that such scheduled services
shall be performed by Chautauqua as an independent contractor under the
appropriate US Airways Servicemarks, and all such references shall comply with
all Regulations.


ARTICLE 5 - PURCHASE OF AVAILABLE SEAT MILES (“ASMs”)


Section 5.1 - Pricing Model


US Airways and Chautauqua have developed that certain cost model set forth in
Exhibit 5.1 hereto (the “Pricing Model”) which shall be used to determine the
compensation to be paid by US Airways for the Service to designated city-pairs
flown by Chautauqua, subject to adjustments pursuant Article 8.


Section 5.2 - Direct Costs and Pass Through Costs


The Pricing Model, which shall be used to determine compensation due to
Chautauqua hereunder, is divided into two categories, (1) “Direct Costs” and (2)
“Pass Through Costs.” US Airways shall reimburse Chautauqua for “Direct Costs”
at the rates set forth in Exhibit 5.1 in accordance with the following:


(a) with respect to the Per Aircraft costs, Direct Costs shall be payable with
respect to the number of Aircraft that have provided the Service and have been
placed into active revenue service for US Airways Express operation under this
Agreement, as well as certain costs associated with Spare Aircraft and Spare
Engines;


(b) with respect to the Per Block Hour costs, Direct Costs shall be payable with
respect to the Block Hours for revenue flights actually flown by the Aircraft to
provide the Service;


(c) with respect to the Per Flight Hour costs, Direct Costs shall be payable
with respect to the number of Flight Hours for revenue flights actually flown by
the Aircraft to provide the Service under this Agreement;


(d) with respect to the Per Departure costs, Direct Costs shall be payable with
respect to the number of actual revenue departures by Aircraft to provide the
Service.


(e) with respect to Fixed Costs set forth therein, the amount of such fixed
costs.



--------------------------------------------------------------------------------


In addition to the costs described above, all airport PFCs, TSA fees or other
similar governmental assessments assessed against Chautauqua for provision of
the Service shall be considered Pass Through Costs to US Airways under Section
5.2 hereof. US Airways shall also be responsible for all NAV-Canada fees or
assessments as a Pass Through Cost.


Each cost component in Exhibit 5.1 shall be adjusted at the appropriate date of
each calendar year based upon the escalation factors and dates set forth in
Exhibit 5.1.


Chautauqua shall be reimbursed for “Pass Through Costs” set forth in Exhibit 5.1
based upon the actual costs incurred by Chautauqua, provided Chautauqua
furnishes US Airways with adequate supporting documentation therefor.


Section 5.3 - Invoicing and Payments


(a)  During the Term, US Airways shall pay to Chautauqua on each of the [*] days
of each calendar month an amount equal to one third of the Estimated Monthly
Compensation; provided that US Airways receives an invoice for each such payment
not less than [*] days prior to the due date therefor. The “Estimated Monthly
Compensation” shall be equal to the amount that Chautauqua estimates in good
faith shall result from application of the Pricing Model to the Service provided
during the applicable month plus the amount of Profit that Chautauqua estimates
in good faith will be payable pursuant to Section 5.4 with respect to the
Service provided during the applicable month. If US Airways does not receive an
invoice from Chautauqua at least [*] days prior to the due date for a payment as
set forth above, US Airways shall pay Chautauqua within [*] days after actual
receipt of such invoice.


(b) As soon as reasonably practicable after the end of each calendar month,
Chautauqua shall calculate the actual amount (the “Actual Monthly Compensation”)
that results from application of the Pricing Model and Section 5.4 to the
Service provided during such month using the actual statistics for such month
and the actual Pass Through Costs incurred for such month. If the Actual Monthly
Compensation exceeds the total of Estimated Monthly Compensation amounts
previously paid by US Airways under Section 5.3(a), US Airways shall pay to
Chautauqua an amount equal to such difference as provided in Section 5.5 hereof,
without any set off. If the total of Estimated Monthly Compensation amounts
previously paid by US Airways under Section 5.3(a) exceeds the Actual Monthly
Compensation, Chautauqua shall refund the overpayment amount promptly as
provided in Section 5.5 hereof, without any set off.


(c) Notwithstanding the provisions set forth in this Article 5, (i) in the event
that Chautauqua is unable to provide the Chautauqua Services during any period
due to the grounding of the Aircraft as a result of a defect in the design or
manufacture of the Aircraft, or as a result of a strike by employees of
Chautauqua, US Airways shall only be responsible for payment of Chautauqua’s
Fixed Costs and Per Aircraft Costs as set forth in Exhibit 5.1 during such
period for [*] days; and (ii) in the event that Chautauqua is unable to provide
the Chautauqua Services as a result of Chautauqua’s failure to properly maintain
the Aircraft or otherwise comply with Regulations associated with the
maintenance and/or operation of the Aircraft, US Airways shall have no
obligation to pay any compensation to Chautauqua pursuant to this Article 5 with
respect to such period.


_____
* Confidential



--------------------------------------------------------------------------------


(d) In the event Chautauqua is unable to provide the Chautauqua Services during
any period due to any cause not described in Section 5.3(c), including action or
inaction by US Airways (including due to a strike by US Airways personnel), US
Airways shall pay Chautauqua [*].


Section 5.4 - Profit


US Airways shall pay Chautauqua the Profit shown in Exhibit 5.1 per actual
Available Seat Mile (ASM) flown by Chautauqua to provide the Service during the
month provided that, if during the course of any year during the Term of this
Agreement, the actual number of ASMs flown is less than [*], Chautauqua shall be
paid a Profit for the lesser of (a) [*], and (b) [*]. The Profit will be
escalated [*], by [*].


Section 5.5 - Payments


All payments due under this Article shall be paid directly to Chautauqua, or US
Airways, as the case may be. Payments due hereunder shall be made within ten
(10) business days of the calculation of any such payment.


Section 5.6 - True-Up Invoices


The Parties agree that, insofar as practicable, all true-up invoices for any
month shall be submitted no later than [*] days after the last day of
such month. US Airways shall not be obligated to accept for payment or
reimbursement of Pass Through Costs any invoice not submitted within [*] days
after the later of (i) the last day of the month in which such Pass Through Cost
was incurred or (ii) the date on which the amount of such Pass Through Cost was
invoiced to Chautauqua. All true-up invoices shall be accompanied by appropriate
calculations and adequate supporting documentation for the amounts invoiced.


Section 5.7 - Audit and Inspection Rights


(a) Upon not less than thirty (30) days’ prior written notice, and not more than
once each calendar year, authorized representatives of US Airways, at its cost
and expense, may audit, review and copy Chautauqua’s books, records, accounts
and other documents relating to the Pass Through Costs and to any increase in
the Direct Costs payable by US Airways that is not based on the Consumer Price
Index, provided that if Chautauqua is in default hereunder and such audit
relates to matters giving rise to or otherwise relating to such default, such
audit shall be at Chautauqua's cost and expense and US Airways shall not be
bound by the notice and frequency restrictions set forth above. 


_____
* Confidential





--------------------------------------------------------------------------------






(b) In the event that US Airways has a reasonable basis for a concern with
respect to the quality or adequacy of Chautauqua’s Aircraft maintenance program
or crew training program or Chautauqua’s compliance with Regulations, upon not
less than five (5) days’ prior written notice, authorized representatives of US
Airways, at its cost and expense, may inspect Chautauqua’s aircraft maintenance
and crew training facilities and review and copy Chautauqua’s aircraft
maintenance records with respect to the Aircraft or crew training records, and
such other records as relate to Chautauqua’s compliance with Regulations, at
reasonable times during Chautauqua’s normal business hours and in a manner that
does not materially disrupt Chautauqua’s business or operations; provided that
if Chautauqua is in default hereunder and such inspection relates to matters
giving rise to or otherwise relating to such default, such inspection shall be
at Chautauqua’s cost and expense and US Airways shall not be bound by the notice
requirements set forth above. Chautauqua shall make available to US Airways’
authorized representatives knowledgeable representatives of Chautauqua to answer
questions and otherwise assist in any such inspection, review, and upon the
conclusion of such review US Airways shall provide Chautauqua with a written
report of its material findings, with recommendations for corrective actions to
be taken by Chautauqua specifying the reasons for such corrective action,
including any alleged non-compliance with Regulations. Chautauqua may object to
such recommendations by providing US Airways with a detailed written objection
within five (5) days after Chautauqua’s receipt of such report. If Chautauqua so
objects, the Parties shall negotiate in good faith to determine appropriate
action to be taken by Chautauqua. US Airways’ recommendations may address any
matter related to Chautauqua’s provision of the Service so long as such
recommendations are not inconsistent with standard industry practice for
regional jet carriers, are consistent with those prescribed for other US Airways
Express Carriers, with all Regulations, and with this Agreement. All proprietary
information of Chautauqua provided to or observed by US Airways in connection
with any audit, review or inspection under this Section 5.7 shall be treated as
Confidential Information under Article 13.



--------------------------------------------------------------------------------


ARTICLE 6 - LIABILITY, INDEMNIFICATION AND INSURANCE


Section 6.1 - Chautauqua is an Independent Contractor


(a) In its performance under this Agreement, Chautauqua shall act, for all
purposes, as an independent contractor and not as an agent for US Airways, and
nothing in this Agreement is intended or shall be deemed to create an
association, partnership, joint venture, agency or employer and employee
relationship between the Parties. The employees, agents, and/or independent
contractors of Chautauqua engaged in performing any of the Services Chautauqua
is to perform pursuant to this Agreement shall be employees, agents, and
independent contractors of Chautauqua for all purposes, and under no
circumstances shall be deemed to be employees, agents or independent contractors
of US Airways. US Airways shall have no supervisory power or control over any
employees, agents or independent contractors engaged by Chautauqua in connection
with its performance hereunder, and all complaints or requested changes in
procedures shall, in all events, be transmitted by US Airways to a designated
officer of Chautauqua. Nothing contained in this Agreement is intended to limit
or condition Chautauqua’s control over its operations or the conduct of its
business as an air carrier and Chautauqua assumes all risks of financial losses
which may result from the operation of the air transportation services to be
provided by Chautauqua hereunder.


(b) The employees, agents, and/or independent contractors of US Airways engaged
in performing any of the services US Airways is to perform pursuant to this
Agreement shall be employees, agents, and/or independent contractors of US
Airways for all purposes, and under no circumstance shall they be deemed to be
employees, agents, and/or independent contractors of Chautauqua. Chautauqua
shall have no supervision or control over any such US Airways employees, agents,
and/or independent contractors and any complaint, discipline or requested change
in procedure shall be transmitted by Chautauqua to US Airways’ designated
representative.


Section 6.2 - Liability and Indemnification


(a) Each Party assumes full responsibility for any and all liability to its own
directors, officers, employees, or agents arising from property damage or bodily
injury, or death resulting from or sustained in the performance of its
respective services under this Agreement, including the Services.


(b) Chautauqua shall indemnify, defend, protect, save, and hold harmless US
Airways, its affiliates, directors, officers, employees, and agents (the “US
Airways Indemnitees”) from and against any and all liabilities, claims, demands,
suits, settlement payments, judgments, damages, expenses, fines and losses
(including, without limitation, reasonable attorneys’ fees, other professionals’
fees, and costs and expenses incurred in connection therewith) caused by,
resulting from or arising out of any goods or services, including the Services,
furnished or to be furnished by Chautauqua under or pursuant to this Agreement,
whether or not arising in tort or occasioned in whole or in part by the
negligence of any US Airways Indemnitee, except for claims to the extent
resulting from the gross negligence or willful misconduct of a US Airways
Indemnitee. Chautauqua shall further indemnify, defend, protect, save, and hold
harmless US Airways from and against all fines or civil penalties incurred by US
Airways that relate to US Airways’ actual or alleged non-compliance with
Regulations to the extent such non-compliance results from any action or
inaction by Chautauqua.



--------------------------------------------------------------------------------


(c)  US Airways shall indemnify, defend, protect, save, and hold harmless
Chautauqua, its affiliates, directors, officers, employees, and agents (the
“Chautauqua Indemnitees”) from and against any and all liabilities, claims,
demands, suits, settlement payments, judgments, damages, expenses, fines and
losses (including, without limitation, reasonable attorneys’ fees, other
professionals’ fees, and costs and expenses incurred in connection therewith)
caused by, resulting from or arising out of any goods or services, furnished or
to be furnished by US Airways under or pursuant to this Agreement, whether or
not arising in tort or occasioned in whole or in part by the negligence of any
Chautauqua Indemnitee, except for claims to the extent resulting from the gross
negligence or willful misconduct of a Chautauqua Indemnitee. US Airways shall
further indemnify, defend, protect, save, and hold harmless Chautauqua from and
against all fines or civil penalties incurred by Chautauqua that relate to
Chautauqua’s actual or alleged non-compliance with Regulations to the extent
such non-compliance results from any action or inaction by US Airways.


(d) A person claiming indemnification (the “Indemnitee”) shall give the Party
from which indemnification is sought (the “Indemnitor”) written notice of any
claim or demand made or suit instituted against the Indemnitee which may give
rise to indemnification hereunder, provided that failure to provide such written
notice shall not relieve the Indemnitor of its indemnification obligations
hereunder, except to the extent of actual damage or prejudice to the Indemnitor
directly resulting from the failure to provide such notice. The Indemnitor, at
its sole expense, shall handle, resolve, settle or refer any and all claims,
demands or suits resulting or arising from the performance by the Indemnitor of
its obligations under or pursuant to this Agreement. The Indemnitor shall be
liable for the reasonable fees and expenses of one counsel selected and employed
by the Indemnitee in its sole discretion for any period during which the
Indemnitor has not assumed the defense of any third-party claim, demand or suit
(other than during any period in which the Indemnitee shall have failed to
provide written notice of such third-party claims, demands or suits as provided
above). The Parties agree to consult and cooperate in the handling, opposition,
settlement or defense of such claims, demands or suits but the final claims,
demands or suits handling authority rests with the Indemnitor and its insurers;
provided however, that, without the prior written consent of the Indemnitee, the
Indemnitor shall not consent to the entry of any judgment or enter into any
settlement that (i) by its terms fails to discharge the Indemnitee from the full
amount of liability in connection with such third-party claim, demand or suit,
(ii) provides for injunctive or other non-monetary relief affecting the
Indemnitee or (iii) does not include as an unconditional term thereof the
release of the Indemnitee that are or may be the subject of such third-party
claim, demand or suit from all liability with respect to such claim, demand or
suit by each claimant or plaintiff. The Parties’ obligations under this Section
6.2 shall survive the expiration or termination of this Agreement.


(e) Each Party shall be responsible for all employee-related tax, levy, benefit,
pension, withholding, accrual, payment, reporting, and other obligations of
employers pursuant to Regulations or contractual obligations for its respective
employees, including: (i) personal income, wage, earnings, occupation, social
security, workers’ compensation, unemployment, sickness and disability insurance
taxes; (ii) payroll levies; (iii) employee medical coverage benefit
requirements; (iv) air transportation travel pass benefits; and (v) pension
requirements, whether under ERISA, state law, or otherwise.



--------------------------------------------------------------------------------


Section 6.3 - Insurance Coverage


(a) Chautauqua shall, at all times during the Term and, provided that US Airways
pays in advance the additional cost of such coverage as a Pass Through Costs,
for a “tail” period of one year after termination of this Agreement, maintain in
full force and effect, policies of insurance of the types of coverage, and in
the minimum amounts stated below with insurers reasonably satisfactory to US
Airways, including coverage on all Aircraft from or upon which Chautauqua
Services are to be provided pursuant to this Agreement. Unless otherwise
specified, the minimum amounts of insurance coverage required under this Section
shall be [*], combined single limit for all coverage required under this
paragraph.


Type of Insurance Coverage
Minimum Amount of Insurance Coverage (U.S. Currency-Per Occurrence)
Comprehensive Airline Liability Insurance (including Premises)Liability Products
and Completed Operation Liability Insurance      Bodily Injury Passengers and
Non-Passengers  $[*] Each Occurrence /Aggregate    Personal Injury- Passengers
 $[*] Each Occurrence /Aggregate    Personal Injury - Non-Passengers  $[*] Each
Offense/Aggregate    Property Damage  $[*] Each Offense/Aggregate
Worker’s Compensation Insurance
(Chautauqua’s Employees)
[*]
Employer’s Liability 
(Chautauqua’s Employees)   
$[*]  
“All Risk Hull and Aviation Hull War and
Associated Perils (or equivalent) insurance on Aircraft performing Chautauqua
Services hereunder
[*] or such lesser amount as may be consented to by US Airways



(b) US Airways may require Chautauqua to maintain amounts different from those
set forth in paragraph (a) above, should US Airways reasonably deem such changes
to be appropriate.


(c)  Chautauqua agrees, in addition, that all policies of insurance that it
maintains pursuant to this Agreement (other than worker’s compensation
insurance) shall:


(i) name all US Airways Indemnitees as additional assureds thereunder with
respect to Chautauqua Claims for which Chautauqua is obligated to indemnify such
US Airways Indemnitees hereunder;


_____
* Confidential
 

--------------------------------------------------------------------------------


(ii) ensure that that all such policies are primary without right of
contribution by any insurance carried by US Airways;
(iii) cover US Airways’ costs (including reasonable legal fees and expenses) of
defending against any insured claims to the extent that such a defense is not
otherwise provided to US Airways;


(iv) provide cross-liability and severability of interests clauses acceptable to
US Airways, and a specific contractual liability insurance provision covering
liability assumed by Chautauqua under this Agreement, and provide that US
Airways shall have no responsibility for premiums, commissions, assessments or
calls and the insurers issuing the policies shall waive their rights to any
set-off or counter claim or any other deduction, whether by attachment or
otherwise, in respect of any liability to or on behalf of US Airways with
respect to such insurance required under this Section 6.3;


(v) provide that any waiver of rights of subrogation against other parties by
Chautauqua shall not affect the coverage provided hereunder with respect to US
Airways Indemnitees;


(vi) with respect to all services performed by the Parties pursuant to this
Agreement, provide that Chautauqua’s underwriters shall waive any and all
subrogation rights against all US Airways Indemnitees, except for claims based
solely upon the gross negligence or willful misconduct of US Airways
Indemnitiees; and


(vii) provide that US Airways shall be given written notice at least [*] or such
lesser period as may from time to time be applicable in the case of any war
risks and allied/associated hull coverage) in advance of any cancellation,
termination or material modification of any coverage contemplated by this
Section 6.3. 


(d) With respect to Comprehensive Airline Liability and All Risk Hull and
Aviation Hull War and Associated Perils policies described in Section 6.3(a) of
this Agreement, a breach of warranty clause reasonably acceptable to US Airways
must be provided by Chautauqua’s insurers.


(e) All aircraft hull insurance provided pursuant to this Section 6.3 shall be
provided on an agreed value basis, and, except with the consent of US Airways,
shall not be subject to more than the standard market deductibles as are agreed
to in advance in writing by US Airways, and as certified by a recognized broker
that in the event of loss, settled on the basis of a total loss, all losses
shall be payable in full.


(f)  In the event that any of Chautauqua’s insurance policies under this
Agreement are obtained directly from foreign underwriters, US Airways must be
allowed to maintain against such foreign underwriters, a direct action in the
United States upon said insurance policies and to provide for service of process
to an attorney located within the United States, who maintains an office in
Washington, D.C., or New York, New York.
_____
* Confidential
 

--------------------------------------------------------------------------------


(g)  Upon the Effective Date, and from time to time thereafter upon request by
US Airways, Chautauqua shall furnish to US Airways certificates of insurance
satisfactory to US Airways endorsed to show the aforesaid insurance coverage,
limits and endorsements. In addition to the certificates of insurance,
Chautauqua’s insurance broker shall provide its written opinion that the policy
or policies of insurance carried by Chautauqua are in full compliance with the
requirements set forth herein and are in full force and effect. In the event of
a change of broker by Chautauqua, Chautauqua will promptly notify US Airways of
such new broker. Thereafter, such certificates shall be supplied to US Airways
by such new broker.


In the event Chautauqua fails to maintain in full force and effect any of the
insurance and endorsements described in this Section 6.3, US Airways shall have
the right (but not the obligation) to procure and maintain such insurance or any
part thereof. The cost of such insurance shall be for the account of Chautauqua
and shall be payable by Chautauqua to US Airways upon demand by US Airways. The
procurement of such insurance or any part thereof by US Airways does not
discharge or excuse Chautauqua’s obligation to comply with the provisions of
this Section 6.3. Chautauqua shall not cancel, terminate or materially alter,
change or amend any of the policies required to be obtained and maintained under
this Section 6.3 without the prior written consent of US Airways, unless such
policy is replaced by another policy conforming to the requirements of this
Section 6.3.


Section 6.4 - Cargo Liability Insurance


US Airways shall maintain cargo liability insurance coverage consistent with
applicable law, in such types and amounts it deems appropriate in its sole
discretion, for all air freight transported by Chautauqua under a US Airways
airway bill as part of the Service.


ARTICLE 7 - TERM AND TERMINATION


Section 7.1 - Effective Date and Term 


(a) The effectiveness of this Agreement shall be conditioned on and subject to
the entry of a final order (the “Order”) of the Bankruptcy Court (a) authorizing
and directing US Airways to assume the Agreement under Section 365 of the
Bankruptcy Code, and (b) approving the terms of the Agreement and authorizing
and directing US Airways to enter into and be bound by the Agreement. The Order
shall provide that, except as provided herein, US Airways’ obligations under the
Agreement shall be post-petition, administrative obligations of US Airways under
Section 503 of the Bankruptcy Code. Notwithstanding the foregoing, in the event
that (i) US Airways consummates a chapter 11 plan of reorganization in the
Cases, including a liquidating chapter 11 plan, and neither it nor its successor
under the plan continues to operate as an airline, and substantially all of US
Airways’ flight operations are, therefore, discontinued, or (ii) US Airways’
Case is dismissed or converted to a case under chapter 7 of the Bankruptcy Code,
or US Airways is otherwise liquidated, and as a result of such dismissal,
conversion or liquidation, substantially all of US Airways’ flight operations
are discontinued, US Airways may reject or terminate this Agreement by providing
ten (10) business days prior written notice to Chautauqua and US Airways shall
be deemed to have breached this Agreement as of the effective date of the notice
(the “Breach Date”) and Chautauqua shall have, subject to objection as provided
below: (x) administrative expense claims under sections 503 and 507 of the
Bankruptcy Code for any obligations arising prior to the Breach Date with
respect to this Agreement, and (y) general unsecured pre-petition claims under
section 502(g) of the Bankruptcy Code for future damages resulting from such
rejection or termination and for obligations that arise after the Breach Date
with respect to this Agreement. In each case the amount of the respective claims
shall be subject to the ordinary claims process, including the right of parties
in interest to object to the amount (but only the amount) of such claims. In
addition, Chautauqua agrees to refund to US Airways any amounts paid on account
of services to be performed after the Breach Date within 5 business days after
receipt of written demand from US Airways. 



--------------------------------------------------------------------------------


(b) The term of this Agreement with respect to Aircraft scheduled in the Service
shall commence upon entry of the Order approving this Agreement and the
assumption hereof by US Airways (the “Effective Date”) and shall continue until
[*] except to the extent that the term with respect to one or more Aircraft is
terminated on an earlier date pursuant to the provisions of this Article 7 (the
“Termination Date,” and the period from the date of the Order until the
expiration or termination of this Agreement pursuant to this Article 7, the
“Term”).


Section 7.2 - Regulatory Changes


In the event of any change in the Regulations governing the provision of the
Services to be provided pursuant to this Agreement that materially and adversely
affects the economic value of this Agreement, taken as a whole, to either US
Airways or Chautauqua, or both, then the Parties hereto shall consult within
thirty (30) days after any of the occurrence of such Regulatory change in order
to determine what, if any, changes to this Agreement are necessary or
appropriate to preserve the essence of the Agreement. If the Parties hereto are
unable to agree whether any change or changes to this Agreement are necessary
and proper, or as to the terms of such change or changes, or whether this
Agreement should be canceled in light of the occurrences as described above, and
such failure to reach agreement continues for a period of thirty (30) days
following the commencement of the consultations provided for by this Section
7.2, then this Agreement may be canceled by the Party materially and adversely
affected by such Regulatory change upon providing the other Party a minimum of
ninety (90) days written notice of such cancellation.


Section 7.3 - Termination for Cause by US Airways


US Airways may terminate this Agreement for cause, upon not less than ninety
(90) days written notice to Chautauqua, or on such shorter notice as may be
specified below, should any of the events set forth in subparts (a) through (h)
of this Section 7.3 (each a “Termination Event”) occur during the Term, subject
to Chautauqua’s rights to cure such Termination Event as set forth herein. After
notice of termination is given, US Airways shall meet with Chautauqua for the
purpose of resolving the Termination Event. Should such Termination Event not be
cured or corrected within ninety (90) days after Chautauqua’s receipt of the
notice of termination (or
___
* Confidential



--------------------------------------------------------------------------------


action diligently undertaken to cure or correct the Termination Event if cure or
correction cannot be completed within ninety (90) days), then the termination
shall be effective on the ninetieth day following delivery of such notice. If
the Termination Event is cured or corrected (or all steps to remedy the
situation were promptly taken if the cure or correction cannot be completed
reasonably within ninety (90) days), the termination notice shall be deemed
rescinded.
Each of the following events is a Termination Event:


(a) Chautauqua materially fails to perform or observe any material covenant or
condition or agreement to be performed or observed by it hereunder, provided
that if Chautauqua breaches any payment obligation, US Airways shall have the
right to terminate this Agreement on ten (10) days’ prior written notice unless
Chautauqua has cured such breach prior to the expiration of such period.


(b) For any six month period that commences on January 1 or July 1 of any
calendar year, with the first such period commencing January 1, 2005 (a
“Performance Measurement Period”), Chautauqua’s Controllable Completion
Percentage (as defined in Section 8.2) is below [*] and no Performance Exception
or Force Majeure Event has occurred.


(c) Chautauqua’s Controllable On-Time Departure Percentage (as defined in
Section 8.2) is below [*] for any Performance Measurement Period and no
Performance Exception or Force Majeure Event has occurred.


(d)  Chautauqua admits liability or is found liable for safety infractions
(other than routine ministerial fines) by the Federal Aviation Administration
which could reasonably be expected to lead to the suspension or revocation of
Chautauqua’s operating certificate; provided that US Airways’ right to terminate
this Agreement under this paragraph shall be stayed for so long as Chautauqua is
negotiating in good faith with the FAA to return to compliance and maintain its
operating certificate.


(e) In US Airways’ reasonable opinion, Chautauqua is not complying in any
material respect with applicable safety and operational Regulations or with
safety and safety related operational requirements imposed by US Airways
pursuant to this Agreement.


(f) Chautauqua fails to comply with the applicable provisions of the “Jets for
Jobs” protocol as ratified by US Airways ALPA in Letter of Agreement #91 to the
US Airways - ALPA Collective Bargaining Agreement, or as subsequently amended,
as and to the extent applicable to Chautauqua as provided in Section 2.10
hereof, provided that US Airways provides Chautauqua with any such amendments
within fifteen (15) business days of execution, and further provided that
Chautauqua shall not be required to use more than commercially reasonable
efforts to comply with any such amendments.


(g) Chautauqua’s operating certificate is suspended or revoked.


_____
* Confidential
 

--------------------------------------------------------------------------------


(h) In the event that (1) Republic or an Affiliate (as defined in the Investment
Agreement) of Republic (the "170/190 Operator") shall have commenced the
provision of flight services under the EMB 170/190 Jet Service Agreement and the
EMB 170/190 Jet Service Agreement shall have been terminated by US Airways in
accordance with the terms of such agreement or (2) the Investment Agreement
shall have been terminated pursuant to Section 9.01(c)(i) (or any similar
successor provision) or (3) the 170/190 Operator or Wexford shall have committed
a Material Breach under the Slots/Gates Transaction Agreements (as defined in
Section 7.5 (a) hereof) or the Aircraft Transaction Agreements (as defined in
Section 7.5(a) hereof) resulting in either a failure to consummate the
transactions contemplated by either the Slots/Gates Transaction Agreements or
the Aircraft Transaction Agreements or a termination of the Specified
Slots/Gates Transaction Agreements or the Specified Aircraft Transaction
Agreements (as defined in Section 7.5 (a) hereof). A termination under this
subsection (h) shall be effective at the time US Airways provides notice of
termination to Chautauqua. “Material Breach” with respect to the 170/190
Operator or Wexford shall have the respective meanings set forth in the
Slots/Gates Transaction Agreements and Aircraft Transaction Agreements, as
applicable.


Section 7.4 - Other Termination Rights


(a) If US Airways does not exercise the Slots Option (as defined in the Recitals
of this Agreement), US Airways shall have the one time right, upon sixty (60)
days’ advance written notice to Chautauqua, to terminate up to five (5) Aircraft
hereunder. Such written notice shall be delivered prior to the effective date of
the Plan (after which date such right shall expire) and shall specify the
termination dates for each Aircraft so terminated.


(b) If US Airways does exercise the Slots Option, US Airways shall have the
right to terminate five (5) Aircraft hereunder. One (1) Aircraft may be
terminated on the date that is the later of (x) the date each fifth Additional
Aircraft (as defined in the Recitals of this Agreement), collectively, is placed
into service under the EMB-170/EMB-19 Jet Service Agreement or (y) the
applicable date for such termination rights set forth in Exhibit 7.4 attached
hereto.


(c) If US Airways exercises its option to cause Republic to acquire the Growth
Aircraft (as defined in the Recitals of this Agreement) and such Growth Aircraft
are actually placed into service under the EMB-170/EMB-190 Jet Service
Agreement, US Airways shall have the right, to terminate two (2) Aircraft
hereunder for every five (5) Growth Aircraft placed in service under the
EMB-170/EMB-190 Jet Service Agreement. For each such group of five (5) Growth
Aircraft, one (1) Aircraft may be terminated on the date that is the later of
(i) the date that the third Growth Aircraft in such group is placed into service
under the EMB-170/EMB-190 Jet Service Agreement, and (ii) the applicable date
set forth in Exhibit 7.4 attached hereto, and one (1) Aircraft may be terminated
on the date that is the later of (iii) the date that the fifth such Growth
Aircraft is placed in service under the EMB-170/EMB-190 Jet Service Agreement
and (iv) the applicable date set forth in Exhibit 7.4 attached hereto.


(d) If (i) the Company exercises its option to require the Investor to purchase
New Common Stock under Section 2.01 of the Investment Agreement and in
connection therewith, exercises the Slot Option, to be consummated upon the
Investor’s purchase of the New Common Stock, (ii) the Investor has not
consummated the purchase of New Common Stock other than as a result
 

--------------------------------------------------------------------------------


of a failure of a condition to be satisfied or waived by the Investor under
Section 8.01 of the Investment Agreement (other than the condition that the
Investor shall have approved the Initial Business Plan and any Amended Business
Plan, or the condition that Group shall have consummated the Slot Option, to the
extent that such failure to consummate the Slot Option results from the
Investor’s election not to consummate the purchase of the New Common Stock),
(iii) the sale of New Common Stock is completed with a third party investor in
connection with the consummation of the Plan on terms and conditions
substantially identical, in all material respects, or on terms more favorable to
the investor to those contained in the Investment Agreement and, if more
favorable, that were offered to the Investor under Section 6.09(c) of the
Investment Agreement and that the Investor declined to accept, and (iv) the Slot
Option is not and has not been consummated with the Investor, then US Airways
shall have the one time right to terminate up to ten (10) additional Aircraft,
subject to six (6) month’s prior written notice to Chautauqua, which notice
shall specify the number of aircraft to be terminated and the dates of such
terminations, and upon US Airways’ exercise of such aircraft termination right,
US Airways shall have no further right to exercise or consummate the Slot
Option.


(e) At any time until such time as US Airways no longer has the right to
terminate any Aircraft under Sections 7.4(a), (b), (c) or (d), Chautauqua shall
have the right to deliver to US Airways written notice (a “Preliminary
Chautauqua Termination Notice”) that it desires to terminate up to an aggregate
number of Aircraft that does not exceed fifteen (15) less any Aircraft that have
been previously terminated under Sections 7.4(a), (b), (c) or (d) or this
Section 7.4(e). Within 10 Business Days after receipt of a Preliminary
Chautauqua Termination Notice, US Airways shall have the right to notify
Chautauqua as to whether it accepts or rejects (which acceptance or rejection
may be as to all, some or none of the Aircraft designated for termination in
such Preliminary Chautauqua Termination Notice) such Preliminary Chautauqua
Termination Notice. The failure of US Airways to deliver such notification
within such 10 Business Day period shall be deemed an acceptance of Chautauqua’s
Preliminary Chautauqua Termination Notice. In the event US Airways gives timely
written notice to Chautauqua that it rejects Chautauqua’s Preliminary Chautauqua
Termination Notice as to any or all of the Aircraft designated for termination,
then the total number of Aircraft that US Airways may terminate under Section
7.4(a), (b), (c) or (d) shall be reduced by the number of Aircraft so rejected
by US Airways (it being understood and agreed that the Aircraft shall be reduced
in the chronological order in which they are then eligible for termination under
any of Section 7.4(a), (b), (c) or (d)). In the event US Airways accepts (or is
deemed to accept) Chautauqua’s Preliminary Chautauqua Termination Notice, then
Chautauqua shall have the right to give US Airways a further written notice (a
“Final Chautauqua Termination Notice”), within not more than sixty (60) days
from the date of acceptance or deemed acceptance of the Preliminary Chautauqua
Termination Notice, specifying the date(s) on which some or all of the Aircraft
designated for termination in the Preliminary Chautauqua Termination Notice will
be removed from Service under this Agreement, and the number of such Aircraft to
be removed on each such date, provided, however, that the removal of the first
of such Aircraft shall commence no earlier than sixty (60) days, and no later
than one hundred twenty (120) days, from the date of the Final Chautauqua
Termination Notice, and this Agreement shall terminate as to each such Aircraft
on the date of removal of such Aircraft from the Service. If Chautauqua does not
give such Final Chautauqua Termination Notice within the required sixty (60) day
period, then Chautauqua may not terminate the Aircraft subject to the
Preliminary Chautauqua Termination Notice unless it again
 

--------------------------------------------------------------------------------


complies with the provisions of this Section 7.4(e). In the event Chautauqua
issues a timely Final Chautauqua Termination Notice, then the total number of
aircraft that US Airways may terminate under Section 7.4(a), (b), (c) or (d)
shall be reduced by the number of Aircraft specified in such Final Chautauqua
Termination Notice (it being understood and agreed that the Aircraft shall be
reduced in the chronological order in which they are then eligible for
termination under any of Section 7.4(a), (b), (c) or (d)). In the event that
Chautauqua exercises its right under this Section 7.4(e), US Airways will not be
required to terminate more than two (2) Aircraft in any thirty (30) day period.


(f) US Airways shall not have the right to terminate any Aircraft pursuant to
sub-clauses (b) and (c) of this Section 7.4 if and for so long as US Airways is
then flying regional jet aircraft directly or indirectly owned or operated by
any regional jet provider flying as “US Airways Express” other than (x) Air
Wisconsin Airlines Corporation (“Air Wisconsin”), under that certain Air
Wisconsin Jet Service Agreement, effective as of February 28, 2005, between US
Airways and Air Wisconsin (but only with respect to up to 70 regional jets or
such lesser number as Air Wisconsin irrevocably commits to operate for US
Airways prior to the Effective Date), or (y) any other such regional jet
provider flying 50 seat regional jet aircraft that has made an equity investment
in US Airways which equates to at least $3.57 million in each aircraft in such
regional jet provider’s fleet then flying for US Airways; provided, however,
that with respect to any such other regional jet provider, at such time as US
Airways has reduced the size of such other regional jet provider’s 50 seat
regional jet aircraft fleet being operated by US Airways to a point where such
other regional jet provider’s investment in US Airways equates to at least $3.57
million per aircraft, then US Airways may thereafter terminate Aircraft pursuant
to sub-clauses (b) and (c) of this Section 7.4 in proportion to the rate at
which US Airways terminates the remaining 50 seat regional jet aircraft fleet of
such other regional jet provider.


(g) Notwithstanding anything in this Section 7.4 or Schedule 7.4 to the
contrary, (i) in no event may US Airways terminate, in the aggregate, more than
two (2) Aircraft in any thirty (30) day period and (ii) Chautauqua will have the
right to designate the specific Aircraft to be terminated by either party.


(h) All capitalized terms used in this Section 7.4, but not defined in this
Agreement, shall have the meanings set forth in the Investment Agreement.


Section 7.5 - Termination by Chautauqua


(a) Chautauqua may terminate this Agreement for cause, upon the occurrence of
any of the following events:


(i) upon written notice to US Airways, if US Airways fails to perform any
payment obligation to be performed or observed by it hereunder, provided that
the failure by US Airways to make a payment under Section 5.3(a) hereof or any
other payment or payments in excess of [*] in the aggregate shall require [*]
days written notice, and that the failure by US Airways to make any other
payment shall require [*] days written
_____
* Confidential
 

--------------------------------------------------------------------------------


notice, and further provided that in the event of a bona fide dispute as to an
amount due, the parties will engage in good faith efforts to resolve such
dispute in not less than [*] days and Chautauqua shall not deliver such notice
based upon US Airways’ failure to pay such amount subject to bona fide dispute
(but only such amount), if within such [*] day period (x) the parties agree on
the amount due and payable and US Airways pays such amount to Chautauqua, or (y)
US Airways escrows any amount that remains subject to bona fide dispute with a
third party escrow agent pursuant to an escrow agreement reasonably satisfactory
to Chautauqua, and the parties seek an expedited resolution of such dispute
pursuant to Section 14.2 hereof, without requirement that the parties comply
with the provisions of Section 14.1 hereof;


(ii) upon not less than ninety (90) days written notice to US Airways, if US
Airways materially fails to perform or observe any other material covenant or
condition or agreement to be performed or observed by it hereunder, subject to
US Airways’ rights to cure such breach as set forth herein;


(iii)  upon written notice in the event that (1) the 170/190 Operator shall have
commenced the provision of flight services under the EMB 170/190 Jet Service
Agreement and the EMB 170/190 Jet Service Agreement shall have been terminated
by the 170/190 Operator in accordance with the terms of such agreement, or (2)
US Airways shall have exercised the Slot Option and either (A) the 170/190
Operator shall have terminated the Specified Slot/Gates Transaction Agreements
(as defined in Section 7.5(a)(iv) below) as a result of a Material Breach (as
defined in Section 7.5(a)(iv) below) by US Airways, or (B) the 170/190 Operator
shall have terminated the Specified Aircraft Transaction Agreements (as defined
in Section 7.5(a)(iv) below) as a result of a Material Breach by US Airways,
provided that a termination under this subsection (iii) shall be effective at
the later of (y) the date of such notice, and (z) the date of such termination
of the EMB 170/190 Jet Service Agreement, the Specified Slots/Gates Transaction
Agreements or the Specified Aircraft Transaction Agreements, as the case may be;
and


(iv)  For purposes of Section 7.3(h) and subsection (iii) of this Section
7.5(a), (1) the Slots/Gates Transaction Agreements shall mean those agreements
to which US Airways or an affiliate is a party relating to the Slot Option, the
Gates Option, the Slots License, the Repurchase Option (as defined in the
Investment Agreement) and the other transactions related thereto, (2) the
Aircraft Transaction Agreements shall mean those agreements to which US Airways
or an affiliate is a party relating to the Republic Aircraft Transaction,
including without limitation, purchase of the Owned Aircraft, the Owned Aircraft
Leaseback, the assignment of leases relating to the Leased Aircraft (as defined
in the Investment Agreement) and the other transactions related thereto, (3)
Material Breach with respect to US Airways shall have the meaning provided in
the Slots/Gates Transaction Agreements or Aircraft Transaction Agreements, as
the case may be, (4) Material Breach with respect to the 170/190 Operator or
Wexford shall have the


_____
* Confidential
 

--------------------------------------------------------------------------------


meaning provided in such Slots/Gates Transaction Agreements or Aircraft
Transaction Agreements, as the case may be, (5) Specified Slot/Gates Transaction
Agreements shall have the meaning provided in the Slots/Gates Transaction
Agreements, and (6) Specified Aircraft Transaction Agreements shall have the
meaning provided in the Aircraft Transaction Agreements.


(b) After notice of termination is given, US Airways shall meet with Chautauqua
for the purpose of resolving the breach. Should such breach not be cured or
corrected prior to the effective date of such notice, or action diligently
undertaken to cure or correct the breach if cure or correction cannot be
completed prior to such effective date, then the termination shall be effective
on the date specified in the notice of termination. If the breach is cured or
corrected in a timely manner (or all steps to remedy the situation were timely
taken), the notice of termination shall be deemed rescinded.


ARTICLE 8 - PERFORMANCE ADJUSTMENTS


Section 8.1 - [Intentionally Omitted]


Section 8.2 - Performance Plan Metrics


Chautauqua’s operating performance for the fleet of Aircraft in the Service
under this Agreement shall be tracked by US Airways each day based upon the
following metrics:


(a) Controllable Fleet Launch:“Controllable Fleet Launch Percentage” is defined
as the percentage of the Aircraft fleet departing from the gate within [*]
minutes of the scheduled departure time on its first flight of the day,
excluding [*].


(b) Controllable On Time Departure Percentage:“Controllable On-Time Departure
Percentage” is defined as the percentage of Aircraft departures completed within
[*] minutes of its scheduled departure time, excluding [*]. Any departure delay
greater than [*] shall be considered a cancellation for purposes of calculating
Controllable On-Time Departure Percentage, and a “departure” will not be deemed
to have occurred if a flight returns to the gate without leaving the air field.


(c) Controllable Completion Percentage:“Controllable Completion Percentage” is
defined as the percentage of scheduled Aircraft departures completed[*].


Within [*] days after the end of each calendar month during the Term, US Airways
shall compute the metrics defined above and provide to Chautauqua a summary
statement showing the operating performance of Chautauqua.


_____
* Confidential



--------------------------------------------------------------------------------




Section 8.3 - Performance Plan Penalties and Incentives 


(a) Performance Penalties. Upon the occurrence and continuance of [*] or more of
the following events for a period of [*] or more consecutive calendar months
during the Term in which Chautauqua operates twenty-five (25) or more Aircraft
in the Service, and no Performance Exception or Force Majeure Event has occurred
for any such month, then Chautauqua shall pay to US Airways [*] each calendar
month during such period:


  (i)  Chautauqua’s Controllable Fleet Launch Percentage is less than [*];
(ii) Chautauqua’s Controllable On-Time Departure Percentage is less than [*];
(iii)  Chautauqua’s Controllable Completion Percentage is less than [*].
(b) Performance Incentives. Upon the occurrence and continuance of [*] of the
following events for any period of two consecutive calendar months during the
Term, then US Airways shall pay to Chautauqua [*] for each calendar month during
such period:


(i)  Chautauqua’s Controllable Fleet Launch Percentage is greater than [*];
(ii) Chautauqua’s Controllable On-Time Departure Percentage is greater than [*];
(iii)  Chautauqua’s Controllable Completion Percentage is greater than [*].


Section 8.4 - Performance Exceptions


A “Performance Exception” with respect to the failure on the part of Chautauqua
to achieve the performance metrics of Controllable Fleet Launch Percentage,
Controllable On-Time Departure Percentage and Controllable Completion Percentage
as defined in Section 8.3(a) and 8.3(b) shall be deemed to have occurred if any
of the following conditions are met:


(a) Chautauqua’s performance, [*].


(b) The failure to achieve the performance metric is directly attributable to
[*], Chautauqua shall promptly notify US Airways in writing of such event and
each party shall promptly take steps to coordinate a commercially reasonable
cure for such event. If US Airways receives written notice of an event within
its control to correct, US Airways shall promptly provide written notice to
Chautauqua of the date by which such event is expected to be cured and shall
adjust Chautauqua’s affected performance metrics to the extent affected by such
event during the period prior to such cure taking effect.


_____
* Confidential
 

--------------------------------------------------------------------------------


ARTICLE 9 - SERVICE MARK LICENSE FOR SERVICES PROVIDED PURSUANT TO THIS
AGREEMENT


Section 9.1 - Grant of License


US Airways hereby grants to Chautauqua a nonexclusive, nontransferable license
to use such US Airways Servicemarks as US Airways designates from time-to-time
in connection with the services to be rendered by Chautauqua under this
Agreement; provided, however, that at any time during the term of this
Agreement, at US Airways sole discretion, US Airways may alter, amend or revoke
the license hereby granted. US Airways may require, at US Airways’ expense,
Chautauqua’s use of any new or different US Airways Servicemarks in conjunction
with the air transportation services provided hereunder as US Airways may
determine in the exercise of its sole discretion and judgment.


Section 9.2 - Terms and Conditions Governing Trademark License


(a) Chautauqua acknowledges that its use of the US Airways Servicemarks creates
in Chautauqua no rights in those marks and that all use of the US Airways
Servicemarks by Chautauqua inures to the benefit of US Airways.


Chautauqua recognizes that US Airways has over the years built up a reputation
as a provider of the highest quality services and that US Airways’ reputation
and goodwill associated with the US Airways Servicemarks extend throughout the
United States and internationally. Use of the US Airways Servicemarks by
Chautauqua and the Services provided by Chautauqua shall conform in manner and
style with quality standards specified by US Airways, so long as such quality
standards are not inconsistent with standard industry practice for regional jet
carriers, are consistent with those prescribed for other carriers operating
under US Airways Servicemarks, comply with all Regulations, and are consistent
with this Agreement.


(b) Chautauqua agrees that, in providing the Services it shall not advertise or
make use of the US Airways Servicemarks without the prior written approval of US
Airways. US Airways shall have absolute discretion to withhold its consent
concerning any and all such advertising and use of the US Airways Servicemarks
in advertising by Chautauqua. In the event US Airways approves the use of such
US Airways Servicemarks in any advertising, such advertising shall identify US
Airways as the owner of such servicemarks, and conform with any additional
requirements specified by US Airways.


(c) To the extent that Chautauqua is licensed to use the US Airways
Servicemarks, such Servicemarks shall only be used in conjunction with the
Services and may not be used in connection with any other businesses or
activities of Chautauqua or any other entity.


(d) Nothing in this Agreement shall be construed to give Chautauqua the
exclusive right to use the US Airways Servicemarks, or to abridge US Airways’
right to use and/or license its Servicemarks, and US Airways hereby reserves the
right to continue use of the US Airways Servicemarks and to license such other
uses of said Servicemarks as US Airways may desire.



--------------------------------------------------------------------------------


(e) No term or provision of this Agreement shall be construed to preclude the
use of the Servicemarks “US Airways Express” or the aircraft exterior color
decor and patterns by other individuals or entities not covered by this
Agreement.


(f) Upon the cancellation or termination of this Agreement, the license and use
of the US Airways Servicemarks by Chautauqua shall cease, and Chautauqua shall
not be permitted to use such Servicemarks thereafter, except as may be
appropriate in any phase-out of service of this Agreement as determined by US
Airways in US Airways’ sole discretion.


ARTICLE 10 - FORCE MAJEURE


Section 10.1 - Force Majeure 


Notwithstanding anything to the contrary herein contained, neither party shall
be liable to the other for loss, injury, damage or failure to perform under this
Agreement caused by any of the following; provided that such events are beyond
the reasonable control of such party (such events are referred to herein as
“Force Majeure Events”): acts of God; acts of terrorism; governmental sanctions;
war; strikes; labor disputes (whether causing such loss, injury, damage or
failure to perform directly or indirectly); work stoppage; natural disaster,
earthquake, fire, flood, or other weather-related reason; subject to each
party’s obligation to use its commercially reasonable efforts to obtain and
maintain the governmental authorizations, licenses, approvals, registrations and
filings required under Regulations in order to execute or perform its
obligations under this Agreement, failure or refusal on the part of any
government or governmental agency to grant or issue necessary approvals or
authorizations or the revocation of any such approvals; mechanical difficulties
with, or damage to or destruction of, flight equipment; grounding of a
substantial number the Aircraft by any governmental agency; revocation of such
party’s operating certificate; activation of the U.S. Civil Reserve Air Fleet;
or other acts of government or any other cause which is beyond the reasonable
control of such party and which shall materially disrupt, delay, suspend, limit,
curtail or prevent performance of such Party’s obligations under this Agreement;
provided, however, that Force Majeure Events shall not excuse the obligations of
the Parties under Article 5 or Article 6 of this Agreement.


Section 10.2 - Resumption of Service


The party prevented from complying with its obligations hereunder as a result of
a Force Majeure Event shall promptly notify the other party thereof and, at the
request of the other Party, the Parties shall make all reasonable efforts to
meet within 48 hours of receipt of such notice by the other Party to discuss the
circumstances and potential solutions to such Force Majeure Event, including
mitigation of such Force Majeure Event. If either Party relies on the occurrence
of a Force Majeure Event as a basis for being excused from performance of its
obligations hereunder, the Party relying on the Force Majeure Event shall: (i)
provide an estimate of the expected duration of the Force Majeure Event and its
probable impact on the performance of such Party’s obligations under this
Agreement, (ii) exercise commercially reasonable efforts to continue to perform
its obligations under this Agreement, (iii) promptly use commercially reasonable
efforts to correct or cure the Force Majeure Event and mitigate any damages
related thereto and (iv) provide prompt notice to the other Party of the
cessation, if any, of the Force Majeure Event.



--------------------------------------------------------------------------------


ARTICLE 11 - NOTICES


Except where specified elsewhere in this Agreement, any and all notices,
approvals or demands required or permitted to be given by the Parties hereto (a)
shall be effective upon receipt, (b) shall be made in writing and (c) may be
sent by certified mail, postage prepaid, overnight courier, hand delivery,
facsimile or electronic mail. When sent by mail, such notices shall also be sent
by facsimile and by electronic mail. Notices to US Airways shall be addressed
to:

 
 



 US Airways, Inc.:                       Chautauqua Airlines, Inc.:      N.
Bruce Ashby                       Bryan Bedford   EVP, Marketing &
Planning                  Chief Executive Officer      US Airways, Inc.
 Chautauqua Airlines Inc.  2345 Crystal Drive                   8909 Purdue
Road, Suite 300  Arlington, VA 22227                   Indianapolis, IN 46268
 Email: bruce.ashby@usairways.com    Telephone: 703- 872-5635                
 Telephone: (317) _484-6047  Facsimile: 703-872-6929   Facsimile: (317)
_484-6060      with copies delivered at the same address  with copies delivered
to:  to the attention of:  Arthur Amron  Lee McElrath  Principal and General
Counsel  US Airways Express,  WExford Capital LLC  Managing Director Finance
 411 West Purnam Avenue  Telephone  703-872-5192  Greenwick, CT 06830
 Facsimile:   703-872-6929  Telephone   203-862-7012    Facsimile:   
203-862-7312  Elizabeth K. Lanier    EVP, General Counsel    US Airways, Inc.  
 Email: liz_lanier@usairways.com    Telephone:   703-872-6424    Facsimile:    
703-872-5208      

 
 
ARTICLE 12 - MISCELLANEOUS


Section 12.1 - Entire Agreement/Amendments/Counterparts


This Agreement constitutes the entire agreement between the parties hereto. This
Agreement may be amended only in writing, executed by a duly authorized
representative of each party. This Agreement may be executed by the Parties
hereto in one or more separate counterparts, each of which, when so executed and
delivered, shall be an original, but all such counterparts shall together
constitute but one and the same instrument.



--------------------------------------------------------------------------------


Section 12.2 - Headings


The division of this Agreement into Articles, Sections and subsections are for
convenience of reference only and shall not affect the construction or
interpretation hereof.


Section 12.3 - Severability


Any provision of this Agreement which may be determined by a court of competent
jurisdiction to be invalid or unenforceable in such jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without invalidating or rendering unenforceable any remaining
terms and provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The Parties shall negotiate in good faith to replace such
provision with an appropriate legal provision. To the extent permitted by
Regulations, the Parties hereto hereby waive any provision thereof that renders
any term or provision hereof invalid or unenforceable in any respect.


Section 12.4 - Waiver


Except as otherwise specifically provided in this Agreement, a waiver by either
party of any breach of any provision of this Agreement by the other party, or
either party’s election not to exercise any remedy or enforce any right under
this Agreement, shall not be deemed a waiver of any subsequent breach or of any
right to exercise any remedy or enforce any right in the future under this
Agreement, and all provisions of this Agreement shall remain in full force and
effect.


Section 12.5 - Assignments


The Parties agree that this Agreement and the rights and obligations established
hereunder, may not be assigned, in whole or in part, without the prior written
consent of the other, where such consent shall not be unreasonably withheld,
except as follows:


(a) US Airways may assign its rights and delegate its obligations hereunder,
without any prior approval of Chautauqua, to US Airways Group, Inc., or any
subsidiary or affiliate of that company, or any successor through merger, sale
of substantially all of its assets, or by operation of law.


(b) Chautauqua may assign its rights and delegate its obligations hereunder,
without any prior approval of US Airways, (i) to any certificated air carrier
owned or controlled by Republic or Wexford, or (ii) to any certificated air
carrier that is a subsidiary or affiliate of Chautauqua, Republic or Wexford.
Any such assignment by Chautauqua shall be to an entity in compliance with US
Airways “Jets for Jobs” protocol as ratified by US Airways ALPA in Letter of
Agreement #91 to the US Airways - ALPA Collective Bargaining Agreement, or as
further amended before the date of such assignment, provided that neither
Chautauqua nor any such assignee shall not be required to exert other than its
commercially reasonable efforts to comply with any such further amendments. The
parties recognize that US Airways is obligated to pay as a Pass Through Cost any
additional cost incurred as a result of such compliance. Notwithstanding any
such assignment, the Parties agree that they shall remain responsible for their
financial obligations under this Agreement.



--------------------------------------------------------------------------------


Section 12.6 -  Governing Law / Jury Trial Waiver


This Agreement shall be governed by, construed and enforced in accordance with
the laws of the United States and the State of New York, as though the entire
contract were made and to be performed in New York and without regard to New
York’s conflict of laws, rules, or statutes. The Parties further agree that they
consent to the exclusive jurisdiction of the Courts of New York or the federal
courts located within the State of New York and waive any objection to
jurisdiction, including any objection based on forum non conveniens. The Parties
further agree to waive any right to trial by jury in any action or proceeding
relating to this Agreement or seeking to enforce any rights under this
Agreement.


Section 12.7 - No Franchise


Nothing is this Agreement is intended to imply or confer upon the arrangements
contemplated hereunder, any status as a “franchise” as recognized under any
state law. Accordingly, no franchiser-franchisee relationship exists between US
Airways and Chautauqua as a result of this Agreement.


Section 12.8 - Additional US Airways Rights


US Airways shall have the right, on ninety (90) days prior written notice, to
provide Aircraft Hull and Liability Insurance at the levels specified in Section
6.3 hereof and on terms otherwise reasonably acceptable to Chautauqua, its
lenders and aircraft lessors instead of paying Chautauqua for such coverage.
 
ARTICLE 13 - CONFIDENTIALITY


Section 13.1 - Confidentiality of Agreement


The Parties agree that the terms of this Agreement and any other Confidential
Information (as defined in Section 13.2 hereof) furnished hereunder shall be
treated as confidential and shall not be disclosed to any other person or entity
without the express written consent of the other party; provided that each party
may, without the consent of the other party, disclose Confidential Information
as expressly permitted below:


(a) to directors, officers, employees, permitted assigns and agents of each
party and their respective Affiliates (as defined in Section 13.4 or 13.5
hereof); or


(b) to prospective financial institutions for the purposes of providing
financing of Aircraft; or


(c) to subcontractors, auditors, accountants or legal and financial advisors of
such party and its Affiliates; or



--------------------------------------------------------------------------------


(d) to such other parties as may be required by any Regulations, by subpoena or
by any other legal process, including in connection with any SEC or other
regulatory filing by the Parties or their affiliates, including the filing of an
S-1 registration statement and any related documents; or


(e) to any Regulatory Authority in connection with Chautauqua’s certification
process, including representatives of the DOT and FAA if requested by any such
parties; or


(f) to prospective financial investors conducting due diligence with respect to
the business and operations of US Airways in connection with the Bankruptcy
Proceeding.


In the event that a disclosure becomes necessary, as provided in this sub-clause
(d) or (e) of this Section 13.1, each party shall consult and cooperate with the
other party to limit (to the extent permissible) the scope and form of such
disclosure. In the event of such disclosure required by law, only those portions
of this Agreement required to be disclosed shall be released. The disclosing
party shall make good faith efforts to minimize the portions to be disclosed and
shall seek confidential treatment by the receiving party or agency or any
portions disclosed. In the event of one party being served a subpoena or
discovery request, prior to responding to the subpoena or request, the party
served shall notify the other party, so that the other party shall have an
opportunity to contest, if it chooses to do so, the disclosure of the content of
this Agreement.
 
Section 13.2 - Confidential Information


“Confidential Information” means all restricted information having business
value, regardless of the form in which it exists, including, without limitation,
the terms of this Agreement, written documents, oral communications, recordings,
videos, software, databases, business plans, and electronic/magnetic media,
provided to or observed by either Party pursuant to this Agreement, including
information owned or provided by either Party to the other Party, except
otherwise as expressly provided in Section 13.3 hereof. Each Party agrees that
it shall maintain all Confidential Information in confidence using the same
degree of care with respect to such Confidential Information as it uses in
protecting its own proprietary information, and each Party shall use it solely
for purposes of its own business operations in accordance with the terms hereof.
Such Confidential Information shall be distributed within each Party’s company
only to personnel with a need to know such information for permitted purposes or
in compliance with a court order or statutory or regulatory requirements;
provided, however, that prior to any such latter disclosure, the Party shall
inform all such persons of the confidential nature of the information, and that
it is subject to this non-disclosure obligation, and shall further instruct such
persons to treat such information confidentially. The Parties expressly
acknowledge and agree that the terms and conditions of this Agreement and any
reports, invoices, or other communications between US Airways and Chautauqua
given hereunder or in connection herewith constitute Confidential Information of
both Parties.



--------------------------------------------------------------------------------


Section 13.3 - Exclusions from Confidential Information


Notwithstanding the foregoing, Confidential Information shall not be considered
confidential and each party and their respective Affiliates may disclose any
item of Confidential Information without restriction in any of the following
circumstances if such item:


(a) is publicly available (either to the general public or to any relevant trade
or industry) prior to either Party’s receipt of it from the other Party hereto;


(b) is thereafter made publicly available (either to the general public or to
any relevant trade or industry) by another Party hereto or by a third party
which is entitled to make such item publicly available;


(c) becomes available to either Party hereto on a non-confidential basis from a
source which has represented to such Party that such source is entitled to
disclose it; or


(d) was known to either Party hereto on a non-confidential basis prior to its
disclosure to such party by another Party hereto. The provisions of this Article
13 shall survive any termination of this Agreement for a period of three (3)
years.


Section 13.4 - Information Shared with US Airways Group, Inc.


Notwithstanding anything to the contrary herein, Chautauqua acknowledges and
agrees that any Confidential Information shared or given to US Airways pursuant
to this Agreement may be shared by US Airways on a confidential basis with US
Airways Group, Inc., and US Airways Affiliates, where US Airways Affiliates is
defined as subsidiaries of US Airways Group, Inc., each of which shall be deemed
an “Affiliate” of US Airways for purposes of this Article 13.


Section 13.5 - Information Shared with Wexford and Republic


Notwithstanding anything to the contrary herein, US Airways acknowledges and
agrees that any Confidential Information shared or given to Chautauqua pursuant
to this Agreement may be shared by Chautauqua on a confidential basis with
Wexford and Republic and entities that are wholly owned or controlled, directly
or indirectly, by Wexford or Republic, each of which shall be deemed an
“Affiliate” of Chautauqua for the purposes of this Article 13.


Section 13.6 - Return of Documents 


(a) Upon the reasonable request of either Party, each party shall immediately
return to the other Party, at its own expense, all documents of the requesting
Party and all copies of such documents in its possession or under the control
either directly or indirectly of its agents. Each Party acknowledges and agrees
that the other Party shall have the right to exercise this right as many times
as it deems necessary throughout the term of this Agreement.


(b) Upon termination of this Agreement, with or without cause and for any
reason, each Party shall, within ninety (90) days of such termination, either
deliver to the other Party, or
 

--------------------------------------------------------------------------------


destroy, all of such other Party’s Confidential Information (including copies
thereof encoded or stored on magnetic or other electronic media or processors;
provided, however, that neither Party shall be required to purge or destroy any
Confidential Information for so long as such Confidential Information is
reasonably necessary in connection with the resolution of any disputes which may
have at the time arisen pursuant to the terms of this Agreement; provided,
further, that any Confidential Information not purged or destroyed pursuant to
the preceding proviso shall be purged or destroyed as soon as it is no longer
reasonably necessary for resolution of disputes.


Section 13.7 - Remedies


Each party acknowledges and agrees that the Party disclosing Confidential
Information under this Agreement shall have no adequate remedy at law if there
is a breach or threatened breach of this Article 13 and accordingly, that the
disclosing Party shall be entitled to an injunction or other equitable or
preventative relief against the other Party or its representatives for such
breach or threatened breach. Nothing herein shall be construed as a waiver of
any other legal or equitable remedies which may be available to the disclosing
Party in the event of a breach or threatened breach of this Article 13 and the
disclosing Party may pursue any other such remedy, including the recovery of
damages.


Section 13.8 - Survival


The confidentiality obligations of the Parties contained in this Article 13
shall survive the termination of this Agreement.
 
ARTICLE 14 - DISPUTE RESOLUTION


Section 14.1 - Certain Disputes


The Parties shall attempt to resolve any dispute, difference, controversy or
claim arising out of or relating to this Agreement through mutual negotiations,
consultation and discussions for a period of thirty (30) days.


Section 14.2 - Dispute Resolution Proceedings


In the event that the Parties are unable to settle their differences or disputes
which may arise between them under Section 14.1, above, then either Party may
submit such dispute (“Dispute”) for binding arbitration with the following
conditions:


(a)  the proceeding shall be held before a panel of three arbitrators where each
Party shall choose one arbitrator and the third shall be selected jointly by the
two appointed arbitrators and, where such agreement cannot be reached, by
appointment of the Administrator of the American Arbitration Association or his
or her designee;


(b) except as modified by this Article, the Arbitration Rules of the American
Arbitration Association shall govern the arbitration;



--------------------------------------------------------------------------------


(c) the proceeding shall be conducted in the State of New York;


(d) the law of the United States and the State of New York shall be applied
without regard to New York conflict of laws statutes;


(e) the proceeding shall be closed except to the Parties, their attorneys,
representatives, witnesses and experts, all of whom must agree to maintain the
confidentiality of the dispute;


(f) the existence, proceeding and resolution of the Dispute shall be kept
confidential by the Parties and shall only be disclosed as permitted by Article
13;


(g)  the arbitration shall be binding upon the parties unless mutually agreed
otherwise in writing; and


(h) each Party shall be responsible for its own costs and expenses incurred as a
result of, or in connection with the arbitration, including the costs, fees, and
expenses of its own representatives and designated arbitrator, in the
proceeding, except that the costs of the third arbitrator shall be shared
jointly by the Parties.



--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, US Airways and Chautauqua have caused this Agreement to be
executed by their duly authorized representatives on the day and year first
above written.




CHAUTAUQUA AIRLINES, INC.                                                US
AIRWAYS, INC.





        /s/ Bryan Bedford     /s/ Bruce Ashby    
By:     Bryan Bedford
Title:    Chief Executive Officer
   
By:    Bruce Ashby
Title:    Executive Vice President - Marketing & Planning



 

--------------------------------------------------------------------------------

 
Exhibit 2.2 - Schedule Requirements 


The weekly schedules for the Aircraft specified by US Airways must meet the
following minimum and maximum schedule parameters.

 
 Minimum        
 Maximum
 Scheduled Block Hours per Aircraft per Day   
 [*]
 [*]  Scheduled Departures per Aircraft per Day    
 [*]
 [*]  Available Seat Miles per Aircraft per Day    
 [*]
 [*]      



Note: the above minimum and maximum schedule parameters apply only to those
Aircraft scheduled in revenue service, not to spare aircraft.


US Airways shall meet the following criteria in devising the schedule:


1. Aircraft Turn Times
For operations at US Airways designated hubs (for purposes of this Agreement
only, Pittsburgh, Boston, Washington-National, New York LaGuardia, Charlotte,
Philadelphia, and Dulles and any other hubs that US Airways may establish) the
minimum turn time (defined as the time from Aircraft blocking to Aircraft
unblocking) shall be [*] minutes. For operations at a non US Airways hub, the
minimum turn time shall be [*] minutes.


2. Aircraft Maintenance Requirements
[*] of the Aircraft (rounded up to the nearest whole number) shall be scheduled
for a minimum of [*] hours of overnight maintenance per Aircraft for [*] days
per week. The Parties will agree to a reasonable number of Aircraft that shall
be scheduled for [*] hours of continuous maintenance time per Aircraft each week
beginning on Saturday afternoon.


3.  Maintenance Base Operations


US Airways will provide at all times during the term of this Agreement a
schedule of regional jet departures, including frequencies and overnight
turnarounds, that operate on behalf of US Airways from Columbus, Ohio (CMH),
Indianapolis, Indiana (IND) and Louisville, Kentucky (SDF) to all other US
Airways service points sufficient to support required maintenance activity for
the Aircraft at Chautauqua’s primary maintenance based in CMH, IND and SDF.


4. Maintenance Base
The schedule will allow for the establishment by Chautauqua of primary
maintenance bases in IND, CMH and SDF.


5. Crew Overnights
The schedule shall allow for [*] of crews in outstations and shall not require
Chautauqua to schedule [*]. Any additional costs associated with continuous duty
overnights or high-speed overnights shall be for the account of US Airways and
shall be invoiced separately by Chautauqua as a Pass Through Cost.
_____
* Confidential
 

--------------------------------------------------------------------------------


6. Crew Bases
The schedule shall allow for the operation by Chautauqua of the following crew
bases: [*].


7. Hub Arrivals/Departures
At least [*] of the scheduled flights will arrive at or depart from a hub or
from SDF, IND or CMH.


7. Consent to Schedule Changes
To the extent that US Airways’ schedule falls outside of the criteria set forth
herein, US Airways shall request Chautauqua to consent to such schedule and
Chautauqua shall not unreasonably withhold such consent provided that the
schedule being requested shall not impose additional costs upon Chautauqua
and/or make Chautauqua’s compliance with its performance requirements more
difficult, further provided that US Airways shall have the right to reimburse
Chautauqua for such additional costs and/or adjust the performance criteria so
that the immediately proceeding proviso shall no longer be applicable to the
schedule request in question.




_____
* Confidential


--------------------------------------------------------------------------------



Exhibit 2.7 - DIVISION OF RESPONSIBILITIES 


(1) The parties shall be responsible for providing, at their own cost, service
and materials, as set forth below, Assignment of services and materials to
categories shall be according to generally accepted accounting principals and in
keeping with Airline Industry Standard Functional Classifications as required
for reporting Form 41 data to the Department of Transportation. Except as
otherwise provided in Articles 4 and 5, the assignment of responsibility shall
be as follows:



To Chautauqua    To US Airways, Inc. 5100 Flying Operations    5500 Passenger
Service1  5200 Direct Maintenance    6200 Traffic Servicing 5300 Maintenance
Burden2     6300 Related to Traffic Servicing 6100 Aircraft Servicing 3
6500 Reservations and Sales 6300 Related to Aircraft Servicing  
6600 Advertising and Publicity 6800 Related to Aircraft Operations  6800 Related
to Passengers & Revenue 7000 Depreciation and Amortization related to aircraft
and maintenance equipment 7000 Depreciation and Amortization related airport
facilities and ground facilities and equipment 7100 Transport Related Expenses
as they relate to the above referenced items 7100 Transport Related Expenses as
they relate to the above referenced items



(2) Chautauqua shall be responsible for providing, fuel (into plane), airport
landing fees, passenger catering, passenger liability insurance, and property
tax. Chautauqua shall be fully reimbursed for these items (the “Pass Through
Costs”) as described in Section 5.4.
 
 
 
 
 
 
 
 
 
 
 
 
___________________________________
1 Except Flight Attendants which shall be the responsibility of Chautauqua
2 Except Station Ground Equipment which shall be the responsibility of US
Airways
3 De-icing costs and overnight aircraft parking shall be the responsibility of
US Airways

--------------------------------------------------------------------------------



Exhibit 5.1 - Pricing Model


Direct Costs:

 
[*][*]
[*]
[*]
   
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 
[*]
[*]
 
[*]
[*]
       
[*]
   
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
       
[*]
   
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
       
[*]
   
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
       
[*]
   
[*]
[*]
[*]
[*]
[*]
       
[*]
   
[*]
[*]
 
[*]
[*]
       
[*]
   
[*]
[*]
 
[*]
[*]
       
[*]
   
[*]
[*]
[*]
[*]
[*]
       

_____
* Confidential



--------------------------------------------------------------------------------


[*][*][*][*][*][*][*][*][*][*][*][*]


_____
* Confidential


--------------------------------------------------------------------------------



 
Exhibit 7.4 - Termination Dates for Aircraft in Service
 




Aircraft Type
End of Term Date
Early Termination Date for
Growth Aircraft
Early Termination Date for Owned/Leased Aircraft
ERJ-145
March 1, 2013
 
120 days after effective date of POR
ERJ-145
March 1, 2013
ERJ-145
March 1, 2013
 
150 days after effective date of POR
ERJ-145
March 1, 2013
ERJ-145
March 1, 2013
 
180 days after effective date of POR
ERJ-145
March 1, 2013
270 days after effective date of POR
 
ERJ-145
March 1, 2013
ERJ-145
March 1, 2013
360 days after effective date of POR
 
ERJ-145
March 1, 2013
ERJ-145
March 1, 2013
390 days after effective date of POR
 
ERJ-145
March 1, 2013
ERJ-145
March 1, 2013
420 days after effective date of POR
 
ERJ-145
March 1, 2013
ERJ-145
March 1, 2013
450 days after effective date of POR
 
ERJ-145
March 1, 2013



Chautauqua has the right to select the particular Aircraft that are subject to
termination.


 